Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2021 is being considered by the examiner.

Response to Amendment
	The amendment filed 6/10/2021has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the multibeam element has a size that is between fifty percent and two hundred percent of a light valve size" which is indefinite since it is unclear as to what structure the light valve size pertains to. The examiner is interpreting the limitation as "the 
Claims 2 and 4-11 are also rejected since they are dependent upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10-12, 15-17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0031170) (hereinafter Yang) in view of Kobayashi et al. (US 2002/0141056) (hereinafter Kobayashi).
Re claim 1: As best understood, Yang teaches a mode-switchable backlight comprising: a first planar backlight (121, 122, 123, 140, fig. 14) having a light-emitting surface (upper surface of 121, fig. 14) configured to provide broad-angle emitted light (see fig. 14) during a first mode (2D image display mode, see para [0047]); and a second planar backlight (131, 132, 133, fig. 14) comprising a light guide (131, fig. 14) and an array of multibeam elements (134, fig. 14), a multibeam element (134, fig. 14) of the array of multibeam elements (134) being configured to scatter out guided light (see fig. 15) (scatter and reflect, see para [0146]) from the light guide (131) during a second mode (3D image display mode, see para [0048]) as directional emitted light (see fig. 15) comprising a plurality of directional light beams (beams of light in figs. 14 and 15) having principal angular directions (directions in fig. 14 and 15) corresponding to view directions of a multiview image (LR image, see fig. 18) (see para [0237]), the second planar 
However, Yang fails to teach the multibeam element has a size that is between fifty percent and two hundred percent of a light valve size of a light valve array.
Kobayashi teaches a size of a multibeam element (22a, fig. 2) is between fifty percent and two hundred percent of a light valve size (size of 3a, fig. 2) of a light valve array (3, fig. 2) (width and height of pinhole may be set to approximately integral multiples of a horizontal pitch and a vertical pitch of pixels, see para [0050]).
Therefore, in view of Kobayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the multibeam element to have a size that is between fifty percent and two hundred percent of a light valve size of a light valve array, in order to change the light output angle of light from the backlight to produce a desired light output distribution range.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made change the size of the multibeam element of Yang where the multibeam element has a size that is between fifty percent and two hundred percent of a light valve size of a light valve array as taught by Kobayashi to adjust the light output angle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).



Re claim 6: Yang teaches the multibeam element (134, fig. 15) comprises one (134 comprises micro-reflective element) or both of a micro-reflective element (reflect, see para [0146]) and a micro-refractive element, the micro-reflective element (134) being configured to reflectively scatter (see fig. 15) out a portion of the guided light as the plurality of directional light beams of the directional emitted light (see fig. 15) and the micro-refractive element being configured to refractively scatter out a portion of the guided light as the plurality of directional light beams of the directional emitted light.  

Re claim 7: Yang teaches the multibeam element (134, fig. 15) is located one of at a first surface (top surface of 131, fig. 15) and at a second surface of the light guide (bottom surface of 131, fig. 15), the second surface (bottom surface of 131) being adjacent to the light-emitting surface (top surface of 140) of the first planar backlight (121, 122, 123, 140), and wherein the multibeam element (134) is configured to scatter out (see fig. 15) the guided light as the plurality of directional light beams of the directional emitted light through the first surface (see fig. 15).  

Re claim 10: Yang teaches the multiview display (100b, fig. 15) further comprising an array of light valves (pixels of 100b, figs. 18 and 19) (see para [0238]) including the light valve (100b), the array of light valves (pixels of 100b, fig. 18) being located adjacent to the second planar backlight (131, fig. 18) and being configured to modulate ( the broad-angle emitted light 

Re claim 11: Yang teaches the array of light valves (pixels of 100b, figs. 18 and 19) comprises a plurality of liquid crystal light valves (liquid crystal panel 110 containing pixels of 100b, see figs. 5, 18, and 19) (see para [0089]).  

Re claim 12: Yang teaches a mode-switchable display comprising: a first planar backlight (121, 122, 123, 140, fig. 14) configured to provide broad-angle emitted light (see fig. 14) during a first mode (2D image display mode, see para [0180]); a second planar backlight (131, 132, 133, 134, fig. 14) comprising a light guide (131, fig. 14) and an array of multibeam elements (134, fig. 14) spaced apart from one another (see fig. 14) and configured to scatter out guided light (see fig. 15) from the light guide (131) as directional emitted light (see fig. 15) during a second mode (3D image display mode, see para [0193]); and a light valve array (100b, fig. 15) configured to modulate the broad-angle emitted light (see figs. 14 and 15) to provide a two-dimensional image (2D image, see para [0172]) during the first mode (2D image display mode, see para [0180]) and to modulate the directional emitted light to provide a multiview image (images of three channels, see para [0174]) during the second mode (3D image display mode, see para [0173]), wherein a multibeam element (134) of the array of multibeam elements (134) has a size (size of 134) and a size of a light valve (size of pixel of 100b, fig. 18) of the light valve array (100b, fig. 18) and a shape (shape of 134, fig. 18) analogous to a shape of a multiview pixel (shape of pixel of 100b) associated with the multibeam element (134).  

Kobayashi teaches a size of a multibeam element (22a, fig. 2) is between fifty percent and two hundred percent of a light valve size (size of 3a, fig. 2) of the light valve array (3, fig. 2) (width and height of pinhole may be set to approximately integral multiples of a horizontal pitch and a vertical pitch of pixels, see para [0050]).
Therefore, in view of Kobayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the multibeam element to have a size that is between fifty percent and two hundred percent of a light valve size of a light valve array, in order to change the light output angle of light from the backlight to produce a desired light output distribution range.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made change the size of the multibeam element of Yang where the multibeam element has a size that is between fifty percent and two hundred percent of a light valve size of a light valve array as taught by Kobayashi to adjust the light output angle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Re claim 15: Yang teaches the directional emitted light (see fig. 15) provided by an individual multibeam element (134, fig. 15) of the array of multibeam elements (134) comprises a plurality of directional light beams (three beams reflected off 134, fig. 15) having different 

Re claim 16: Yang teaches the second planar backlight (131, 132, 133, fig. 15) is located between a planar light-emitting surface (upper surface of 121, fig. 14) of the first planar backlight (121, 122, 123, fig. 14) and the light valve array (100b, fig. 15), the second planar backlight being transparent (131 is transparent, see para [0130]) to the broad-angle emitted light during the first mode (see fig. 14).  

Re claim 17: Yang teaches the multibeam element (134, fig. 15) of the array of multibeam elements (134) comprises one or more (134 comprises micro-reflective element) of a diffraction grating, a micro-reflective element (134) (reflect, see para [0146]) and a micro-refractive element optically connected to the light guide (131, fig. 15) to scatter out the guided light as the directional emitted light (see fig. 15).  

Re claim 20: Yang teaches a method of mode-switchable display operation, the method comprising: emitting light (see fig. 14) from a light-emitting surface (upper surface of 121, fig. 14) of a first planar backlight (121, 122, 123, fig. 14) as broad-angle emitted light during a first mode (2D image display mode, see para [0047]); emitting light (see fig. 15) from a second planar backlight (131, 132, 133, fig. 15) as directional emitted light during a second mode (3D image display mode, see para [0048]), the second planar backlight (131, 132, 133) comprising a light guide (131, fig. 15) and an array of multibeam elements (134, fig. 15) configured to scatter out guided light (scatter and reflect, see para [0146]) from the light guide (131) as the directional 
However, Yang fails to teach a multibeam element of the array of multibeam elements having a size that is between fifty percent and two hundred percent of a size of a light valve of the light valve array.
Kobayashi teaches a size of a multibeam element (22a, fig. 2) is between fifty percent and two hundred percent of a light valve size (size of 3a, fig. 2) of the light valve array (3, fig. 2) (width and height of pinhole may be set to approximately integral multiples of a horizontal pitch and a vertical pitch of pixels, see para [0050]).
Therefore, in view of Kobayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the multibeam element to have a size that is between fifty percent and two hundred percent of a light valve size of a light valve array, in order to change the light output angle of light from the backlight to produce a desired light output distribution range.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made change the size of the multibeam element of Yang where the multibeam element has a size that is between fifty percent and two hundred percent of a light valve size of a light valve array as taught by Kobayashi to adjust the light output angle, since it In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Re claim 21: Yang teaches transmitting the broad-angle emitted light (see fig. 14) through the second planar backlight (131, 132, 133, fig. 14) during the first mode (2D image, see para [0047]), the second planar backlight (131) being transparent (131 is transparent, see para [0130]) to the broad-angle emitted light (see fig. 14).  

Re claim 22: Yang teaches the array of multibeam elements (134, fig. 14) comprises a plurality of individual multibeam elements (134) spaced apart from one another along the light guide (131, fig. 14), each individual multibeam element (134) comprising one or more (134 comprises micro-reflective element) of a diffraction grating, a micro-reflective element (134) (reflect, see para [0146]) and a micro-refractive element optically connected to the light guide (131) and configured to scatter out the directional emitted light (see fig. 15) comprising a plurality of directional light beams (see fig. 15) having different principal angular directions (scattering direction, fig. 15) corresponding to different view directions of the multiview image (see fig. 15).  

Claims 8, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0031170) in view of Kobayashi et al. (US 2002/0141056) as applied to claims 1, 12, and 20 above, and further in view of Cornelissen et al. (US 2012/0113678) (hereinafter Cornelissen).
Re claim 8: Yang teaches a light source (132, fig. 15) optically coupled to an input of the light guide (left surface of 131, fig. 15), the light source (132) being configured to provide the 
However, Yang in view of Kobayashi fails to teach the light source being collimated according to a predetermined collimation factor.
Cornelissen teaches a light source (12, fig. 20) being configured to provide guided light (see fig. 16) one or both of having a non-zero propagation angle (see fig. 16) and being collimated (collimated by 18, fig. 16) according to a predetermined collimation factor (collimated by 18).
Therefore, in view of Cornelissen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a collimator between the light source and light guide of Yang such that the light source is configured to provide guided light being collimated according to a predetermined collimation factor, in order to increase the light incident transmission thereby improving the overall light increase of the backlight.

Re claim 18: Yang teaches a light source (132, fig. 15) optically coupled to an input of the light guide (left surface of 131, fig. 15), the light source (132) being configured to provide the guided light (light from 132, fig. 15) one or both of having a non-zero propagation angle (see beam of light from 132, fig. 15).
However, Yang in view of Kobayashi fails to teach the light source being collimated according to a predetermined collimation factor.
Cornelissen teaches a light source (12, fig. 20) being configured to provide guided light (see fig. 16) one or both of having a non-zero propagation angle (see fig. 16) and being 
Therefore, in view of Cornelissen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a collimator between the light source and light guide of Yang such that the light source is configured to provide guided light being collimated according to a predetermined collimation factor, in order to increase the light incident transmission thereby improving the overall light increase of the backlight.

Re claim 23: Yang teaches providing light to the light guide (131, fig. 15) using a light source (132, fig. 15), the provided light being the guided light (see fig. 15) that one or both of has a non-zero propagation angle (see beam of light from 132, fig. 15) within the light guide (131).
However, Yang in view of Kobayashi fails to teach the light provided light being collimated according to a collimation factor to provide a predetermined angular spread of the guided light.
Cornelissen teaches providing light (see fig. 20) to a light guide (11, fig. 20) using a light source (12, fig. 20), the provided light being the guided light (see fig. 16) one or both of having a non-zero propagation angle (see fig. 16) and being collimated (collimated by 18, fig. 16) according to a predetermined collimation factor (collimated by 18).
Therefore, in view of Cornelissen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a collimator between the light source and light guide of Yang such that the light source is configured to provide guided .

Claims 9, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0031170) in view of Kobayashi et al. (US 2002/0141056) as applied to claim 1 above, and further in view of Minami (US 2011/0317261).
Re claim 9: Yang in view of Kobayashi fails to teach a light-blocking layer between the first planar backlight and the second planar backlight, the light-blocking layer being configured to one or both of selectively block light emitted by the second planar backlight from reaching the first planar backlight and selectively block light from passing to the second planar backlight from the first planar backlight. 
Minami teaches a light-blocking layer (5, fig. 2) (blocking light, see para [0028]) between the first planar backlight (4, fig. 2) and the second planar backlight (2, 3, fig. 2), the light-blocking layer (5) being configured to one or both of selectively block light (light blocked by 52, fig. 2) emitted by the second planar backlight (2, 3) from reaching the first planar backlight (4) and selectively block light (light blocked by 52, see para [0028]) from passing to the second planar backlight (2, 3) from the first planar backlight (4). 
Therefore, in view of Minami, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a light-blocking layer between the first planar backlight and the second planar backlight of Yang, the light-blocking layer being configured to one or both of selectively block light emitted by the second planar backlight from reaching the first planar backlight and selectively block light from passing to the second planar 

Re claim 19: Yang in view of Kobayashi fails to teach a switchable light-blocking layer between the first planar backlight and the second planar backlight, the switchable light-blocking layer being configured to pass the broad-angle emitted light from the first planar backlight in the first mode and to block light from the second planar backlight in the second mode.  
Minami teaches a switchable light-blocking layer (5, fig. 2) between the first planar backlight (4, fig. 2) and the second planar backlight (2, 3, fig. 2), the switchable light-blocking layer (5) being configured to pass the broad-angle emitted light (light passed through 52, fig. 2) from the first planar backlight (4) in the first mode and to block light (light blocked by 51, fig. 2) from the second planar backlight (2, 3) in the second mode.  
Therefore, in view of Minami, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a switchable light-blocking layer between the first planar backlight and the second planar backlight, the switchable light-blocking layer being configured to pass the broad-angle emitted light from the first planar backlight in the first mode and to block light from the second planar backlight in the second mode, in order to selectively transmit light through to the second backlight to provide a desired light output distribution.

Re claim 24: Yang in view of Kobayashi fails to teach selectively blocking light from the second planar backlight emitted in a direction of the first planar backlight during the second mode using an active light-blocking layer.

Therefore, in view of Minami, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively block light from the second planar backlight emitted in a direction of the first planar backlight during the second mode using an active light-blocking layer, in order to selectively transmit light through to the second backlight to provide a desired light output distribution.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0031170) in view of Kobayashi et al. (US 2002/0141056) as applied to claim 12 above, and further in view of Li (US 2018/0059308).
Re claim 13: Yang in view of Kobayashi fails to teach the first planar backlight comprises a diffuser adjacent to a planar light-emitting surface of the first planar backlight, the diffuser being configured to scatter light emitted by the first planar backlight as the broad-angle emitted light.  
Li teaches a first planar backlight (2, 4, fig. 10) comprises a diffuser (7, fig. 10) (diffusion film, see para [0049]) adjacent to a planar light-emitting surface (top surface of 4, fig. 10) of the first planar backlight (2, 4), the diffuser (7) being configured to scatter light (diffusion film, see para [0049]) emitted by the first planar backlight as the broad-angle emitted light (see para [0049]). 
Therefore, in view of Li, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a diffuser adjacent to a planar .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0031170) in view of Kobayashi et al. (US 2002/0141056) as applied to claim 12 above, and further in view of Lee et al. (US 2017/0153383) (hereinafter Lee).
Re claim 14: Yang teaches the first planar backlight (121, 122, 123, fig. 14) comprises a rectangular-shaped light guide (121, fig. 14).
However, Yang in view of Kobayashi fails to teach the rectangular-shaped light guide having a light extraction layer configured to extract light from the rectangular-shaped light guide and to redirect the extracted light as the broad-angle emitted light.  
Lee teaches a first planar backlight (110, fig. 2A) comprises a rectangular-shaped light guide (112, fig. 2A) having a light extraction layer (151, fig. 2A) configured to extract light from the rectangular-shaped light guide (112) and to redirect the extracted light as the broad-angle emitted light (diffuser sheet 151 diffuses light to provide broad-angle light).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a light extraction layer to the first planar backlight of Yang configured to extract light from the rectangular-shaped light guide and to redirect the extracted light as the broad-angle emitted light, in order to improve light distribution and uniformity for the light emitted form the first backlight.

Response to Arguments
Applicant’s arguments with respect to claim 1, 12, and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art taken as a whole does not show nor suggest the multibeam element comprises a diffraction grating configured to diffractively scatter out a portion of the guided light as the plurality of directional light beams of the directional emitted light with respect to claim 4 as specifically called for in the claimed combinations.
Claim 5 would be allowable since it is dependent upon claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The examiner notes the new grounds of rejection was necessitated by applicants amendment since applicant has amended the limitation to recite that the size is exactly between fifty percent and two hundred percent instead of being "comparable" (similar or about the same 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/ZHENG SONG/            Primary Examiner, Art Unit 2875